GILBERT, Circuit Judge.
In this case are presented the questions that were before the court in Vaehina v. United States (No. 3722) 283 Fed. 35. The affidavit for the issuance of a search warrant here is substantially identical with the affidavit in the Vaehina Case, with the exception that it contains the further statement by the affiant that he had watched the premises of the plaintiff in error, and on one occasion had seen two persons coming away therefrom under the influence of liquor.
The circumstances under which the liquor was seized in the present case are in brief that on April 9, 1921, the plaintiff in error was operating what was designated as the “Palace Bar.” On that day the prohibition officers entered the premises. When he saw the officers the plaintiff in error ran toward the end of the bar facing the street. The officers jumped- over the bar, and saw him kick at a bottle which was in close proximity to a hole or trap in the floor. There was a tussle between the agents and the plaintiff in error, in which the latter made another effort to destroy the evidence. He called upon persons on the other side of the bar to “break the bottle.” It was in evidence that beneath the hole cut through the floor was a large pile of rocks. The case is ruled by the authorities cited and conclusions reached in. the Vaehina Case.
The judgment is affirmed.